



FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Fifth Amended and Restated Employment Agreement (this “Agreement”) is made
by and between Oasis Petroleum Inc., a Delaware corporation (the “Company”), and
Taylor L. Reid (“Employee”), effective as of March 20, 2018 (the “Effective
Date”).
WHEREAS, the Company currently employs Employee as one of its executive
officers;
WHEREAS, the Company and Employee previously entered into that certain
Employment Agreement (the “2010 Agreement”) effective as of June 18, 2010;
WHEREAS, the Company and Employee amended the 2010 Agreement in certain respects
and entered into an Amended and Restated Employment Agreement on March 1, 2012
(the “2012 Agreement”) which amended and replaced the 2010 Agreement in its
entirety and, among other things, removed the provision providing for automatic
renewal of the agreement;
WHEREAS, in connection with Employee’s promotion to President and Chief
Executive Officer, the Company and Employee amended the 2012 Agreement in
certain respects and entered into a Second Amended and Restated Employment
Agreement on January 1, 2014 (the “2014 Agreement”) which amended and replaced
the 2012 Agreement in its entirety;
WHEREAS, the Company and Employee amended the 2014 Agreement in certain respects
and entered into a Third Amended and Restated Employment Agreement on March 1,
2015 (the “2015 Agreement”) which amended and replaced the 2014 Agreement in its
entirety;
WHEREAS, the Company and Employee amended the 2015 Agreement in certain respects
and entered into a Fourth Amended and Restated Employment Agreement on March 20,
2015 (the “Fourth A&R Agreement”) which amended and replaced the 2015 Agreement
in its entirety and removed the single-trigger equity award vesting provisions;
WHEREAS, in connection with the expiration of the Fourth A&R Agreement, the
Company and Employee desire to amend the Fourth A&R Agreement in certain
respects and accordingly enter into this Agreement to amend and replace the
Fourth A&R Agreement in its entirety, effective as of the Effective Date;
WHEREAS, the Company desires to continue to employ Employee, and Employee
desires to continue to be employed by the Company and to commit himself to serve
the Company on the terms herein provided.
NOW, THERFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Employment. The Company shall continue to employ Employee, and Employee
accepts continued employment with the Company, upon the terms and conditions set
forth in this Agreement. Unless earlier terminated pursuant to Section 4 below,
the initial term of this Agreement shall begin on the Effective Date and end on
the third anniversary of the Effective Date (the “Initial


1

--------------------------------------------------------------------------------





Term”). The Company and Employee may agree to an extension of this term pursuant
to Section 9(a) if the Company gives notice at least 30 days prior to the end of
the Initial Term or any applicable extended term to Employee of the Company’s
desire to so extend the term and Employee agrees to such extension prior to the
end of the applicable term (each such extended period shall be an “Extension
Term,” and each Extension Term, if any, together with the Initial Term, shall be
the “Term,” in both cases subject to earlier termination pursuant to Section 4
below). In the event that the Initial Term (or an Extension Term, if applicable)
is not renewed and Employee’s employment has not earlier terminated pursuant to
Section 4 below, then Employee’s employment shall end on the last day of the
Term. A termination of Employee’s employment and the Term that occurs by reason
of the Company declining to give notice extending the Term shall be considered a
termination without Cause for purposes of Section 4.
2.    Position and Duties; Exclusive Compensation and Services.
(a)    During the Term, Employee shall hold the title of Director, President and
Chief Operating Officer, and will also serve as a member of the Board, subject
to any required approval of the Company’s stockholders. The Company and Employee
agree that the Employee shall have duties and responsibilities consistent with
the position set forth above in a company the size and of the nature of the
Company, and such other duties and authority that are assigned to Employee from
time to time by the Company’s Board of Directors (the “Board”) or such other
officer of the Company as shall be designated by the Board. Employee shall
report to the Board or to such other officer of the Company as shall be
designated by the Board. All services that Employee may render to the Company or
any of its Affiliates in any capacity during the Term shall be deemed to be
services required by this Agreement and the consideration for such services is
that provided for in this Agreement.
(b)    During the Term, Employee agrees to devote his full business time and
attention to the business and affairs of the Company, unless Employee notifies
the Board in advance of Employee’s intent to engage in other paid work and
receives the Board’s express written consent to do so. Notwithstanding the
foregoing, so long as such activities do not conflict with the Company’s
interests, interfere with Employee’s duties and responsibilities or violate
Employee’s obligations hereunder, Employee will not be prohibited from
(i) managing his personal, financial, and legal affairs; (ii) engaging in
professional, charitable or community activities or organizations or
(iii) serving on the boards of directors, or advisory boards of directors, of
for-profit corporations, so long as Employee secures the Board’s approval.
(c)    During the Term, Employee agrees to comply with and, where applicable,
enforce the policies of the Company, including without limitation such policies
with respect to legal compliance, conflicts of interest, confidentiality,
professional conduct and business ethics as are from time to time in effect.
Employee shall cooperate with any investigation or inquiry authorized by the
Board or conducted by a governmental authority related to the Company’s or an
Affiliate’s business or the Employee’s conduct related to the Company or an
Affiliate.


2

--------------------------------------------------------------------------------





3.    Compensation.
(a)    Base Salary. During the Term, Employee’s base salary shall be at the
annualized rate of $600,000, which salary may be increased (but not decreased
without the Employee’s written consent) by the Board (or a designated committee
thereof) in its discretion (the “Base Salary”), which Base Salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices.
(b)    Annual Bonus. During the Term, Employee shall be eligible to receive an
annual performance bonus payment (a “Performance Bonus”) for each calendar year
pursuant to an annual cash performance bonus program (the “Bonus Plan”).
Pursuant to the terms of the Bonus Plan, each annual Performance Bonus shall be
payable based on the achievement of reasonable performance targets established
in accordance herewith, and for each calendar year Employee’s target Performance
Bonus shall be equal to 100% or such greater percentage as is determined by the
Board (or a designated committee thereof), (the “Target Performance Bonus
Percentage”) of Employee’s annual Base Salary in effect on the last day of the
applicable calendar year; provided, that the Target Performance Bonus Percentage
for a given year may be increased (but not decreased without the Employee’s
written consent) by the Board (or a designated committee thereof) in its
discretion. For each calendar year, the Board (or a designated committee
thereof) will determine and establish in writing (i) the applicable performance
targets, (ii) the percentage of annualized Base Salary payable to Employee if
some lesser or greater percentage of the target annual performance is achieved,
and (iii) such other applicable terms and conditions of the Bonus Plan necessary
to satisfy the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). Except as otherwise provided in Section 5, any
Performance Bonus that Employee becomes entitled to receive (as a result of the
applicable performance targets ultimately being achieved) will be deemed earned
on the last day of the calendar year to which such bonus relates and will be
paid to Employee as soon as administratively feasible following preparation of
the Company’s unaudited financial statements for the applicable calendar year,
but in no event later than March 15 of the calendar year following the calendar
year to which such Performance Bonus relates. For purposes of clarity, the
reference in the preceding sentence to a Performance Bonus being deemed “earned”
on the last day of the calendar year applies to a calendar year for which
Employee is employed through the last day of the calendar year, except as
otherwise provided in Section 5.
(c)    Employee Benefits. Employee will be entitled during the Term to receive
such welfare benefits and other fringe benefits (including, but not limited to
vacation, financial and tax planning assistance, medical, dental, life
insurance, 401(k) and other employee benefits and perquisites, such as club
membership dues) as the Company may offer from time to time to similarly
situated executive level employees, subject to applicable eligibility
requirements. The Company shall not, however, by reason of this Section 3(c), be
obligated to refrain from changing, amending, or discontinuing any such benefit
plan or program, on a prospective basis, so long as any such changes are
similarly applicable to similarly situated employees of the Company.
(d)    Business Expenses. The Company shall reimburse Employee for all
reasonable expenses incurred by him in the course of performing his duties
during the Term to the


3

--------------------------------------------------------------------------------





extent consistent with the Company’s written policies in effect from time to
time with respect to travel, entertainment and other business expenses, subject
to the Company’s requirements with respect to reporting and documentation of
such expenses (“Business Expenses”). Notwithstanding any provision in this
Agreement to the contrary, the amount of Business Expenses for which Employee is
eligible to receive reimbursement during any calendar year shall not affect the
amount of Business Expenses for which Employee is eligible to receive
reimbursement during any other calendar year within the Term. Reimbursement of
Business Expenses under this Section 3(d) shall generally be made within two
weeks of Employee’s submission of expense reports pursuant to Company policy,
but in no event later than March 15 of the calendar year following the calendar
year in which the expense was incurred. Employee is not permitted to receive a
payment or other benefit in lieu of reimbursement under this Section 3(d).
(e)    Long Term Incentive Compensation. Employee may, as determined by the
Board (or a designated committee thereof) in its sole discretion, periodically
receive grants of stock options or other equity or non-equity related awards
pursuant to the Company’s long-term incentive plan(s), subject to the terms and
conditions thereof. Any grants previously awarded to Employee pursuant to the
Company’s long-term incentive plan(s) that are outstanding on the Effective Date
hereof shall continue to be governed by the terms and conditions of such
plan(s).
4.    Termination of Employment. Unless otherwise agreed to in writing by the
Company and Employee, Employee’s employment hereunder may be terminated under
the following circumstances:
(a)    Death. Employee’s employment hereunder shall terminate upon his death.
(b)    Inability to Perform. Employee’s employment may be terminated by the
Company if Employee has incurred a Disability. For purposes of this Agreement,
“Disability” means Employee’s inability to perform the essential functions of
Employee’s position with or without reasonable accommodation, if required by
law, due to physical or mental impairment. The existence of any such Disability
shall be certified by a physician acceptable to both the Company and Employee.
If the parties are not able to agree on the choice of a physician, each party
shall select a physician who, in turn, shall select a third physician to render
such certification. In no event will Employee’s employment be terminated as a
result of Disability pursuant to this Section 4(b) until at least 180
consecutive days of paid leave have elapsed and the Company has provided
Employee with at least thirty days’ advance written notice of termination.
During the 180 days of paid leave, the Company may offset the payment of
Employee’s Base Salary then in effect by the amount of any short-term or
long-term disability benefits Employee receives pursuant to Section 3(c) above.
(c)    Termination by the Company. The Company may terminate Employee’s
employment with or without Cause. For purposes of this Agreement, the term
“Cause” means Employee (i) has been convicted of a misdemeanor involving moral
turpitude or a felony, (ii) has engaged in grossly negligent or willful
misconduct in the performance of his duties for the Company, which actions have
had a material detrimental effect on the Company, (iii) has breached any
material provision of this Agreement or breached any material written Code of
Conduct or other similar policy of the Company, in any material respect,
(iv) has engaged in conduct which is materially injurious to the Company
(including, without limitation, misuse or misappropriation of the


4

--------------------------------------------------------------------------------





Company’s funds or other property), or (v) has committed an act of fraud,
provided, however, that the Company must give Employee written notice of the
acts or omissions constituting Cause within 60 days after an officer of the
Company (other than Employee) first learns of the occurrence of such event, and
no termination shall be for Cause under clauses (ii), (iii), (iv), or
(v) contained in this Section 4(c) unless and until Employee fails to cure such
acts or omissions within 30 days following receipt of such written notice.
(d)    Termination by Employee. Employee may, upon giving the Company no less
than 30 days’ advance written notice, terminate Employee’s employment without
Good Reason or for Good Reason. For purposes of this Agreement, the term “Good
Reason” shall mean, without the express written consent of Employee, the
occurrence of one of the following arising on or after the Effective Date: (i) a
material reduction in Employee’s annual Base Salary or Target Performance Bonus
Percentage, (ii) the failure by the Company to continue to provide Employee with
the opportunity to participate in any material equity incentive compensation
plan in which the Employee was participating as of the Effective Date (or any
comparable successor plan), (iii) a material diminution in Employee’s authority,
status, title, position, duties or responsibilities (including the removal of or
failure to reappoint or reelect Employee to any positions specified in Section
2(a) of this Agreement (including membership on the Board), except in connection
with the termination of Employee for Cause, due to Employee’s death or
Disability, or by Employee voluntarily without Good Reason), (iv) the assignment
to Employee of any duties or responsibilities that are materially inconsistent
with such status, title, position or responsibilities, (v) a permanent
relocation in the geographic location at which Employee must perform services to
a location more than 50 miles from the location at which Employee normally
performed services immediately before the relocation; (vi) a requirement that
Employee report to an officer other than the Chairman and Chief Executive
Officer, or a material diminution in the authority, status, title, position,
duties or responsibilities of the person to whom Employee reports; or (viii) any
other action or inaction that constitutes a material breach by the Company of
this Agreement. Neither a transfer of employment among the Company and any of
its Affiliates nor the Company or an Affiliate entering into a co-employer
relationship with a personnel services organization constitutes Good Reason. In
the case of Employee’s allegation of Good Reason, (A) Employee shall provide
notice to the Company of the event alleged to constitute Good Reason within
60 days after the occurrence of such event, and (B) the Company shall have the
opportunity to remedy the alleged Good Reason event within 30 days from receipt
of notice of such allegation. If not remedied within that 30-day period,
Employee may submit a Notice of Termination pursuant to Section 5(e), provided
that the Notice of Termination must be given no later than 30 days after the
expiration of such 30 day period; otherwise, Employee is deemed to have accepted
such event, or the Company’s remedy of such event, that may have given rise to
the existence of Good Reason; provided, however, such acceptance shall be
limited to the occurrence of such event and shall not waive Employee’s right to
claim Good Reason with respect to future similar events.
(e)    Investigation; Suspension. The Company may suspend Employee with pay
pending an investigation authorized by the Company or a governmental authority
or a determination by the Company whether Employee has engaged in acts or
omissions constituting Cause, and such paid suspension shall not constitute Good
Reason or a termination of this Agreement or Employee’s employment.


5

--------------------------------------------------------------------------------





5.    Compensation Upon Termination.
(a)    For Cause or Without Good Reason. In the event Employee’s employment is
terminated by the Company for Cause or by the Employee without Good Reason, the
Company shall pay to Employee (i) any unpaid portion of the Base Salary through
the Date of Termination at the rate then in effect, (ii) any unpaid Performance
Bonus earned in the calendar year prior to the Date of Termination,
(iii) unreimbursed Business Expenses through the Date of Termination, and
(iv) such employee benefits, if any, as to which Employee may be entitled
pursuant to the terms governing such benefits. The amounts, if any, set forth in
(i), (ii), (iii), and (iv) shall be collectively referred to herein as the
“Accrued Payments”. The Accrued Payments shall be paid at the time and in the
manner required by applicable law but in no event later than 30 business days
after the Date of Termination, with the exception of (ii), which shall be paid
at the time provided in and in accordance with Section 3(b), and (iv), which
shall be paid or provided at the time and otherwise in accordance with the terms
of the applicable benefit plans in effect from time to time.
(b)    Without Cause or For Good Reason. In addition to the Accrued Payments, in
the event Employee’s employment is terminated by the Company without Cause or by
Employee for Good Reason, such termination constitutes a “separation from
service” (as defined in Section 5(i)), and such termination is not covered by
Section 6(a), the Company shall pay to Employee an amount equal to the
Performance Bonus that Employee would have been entitled to receive pursuant to
Section 3(b) hereof for the calendar year of termination, multiplied by a
fraction, the numerator of which is the number of days during which Employee was
employed by the Company in the calendar year of Employee’s termination, and the
denominator of which is 365 (the “Pro-Rata Bonus”), payable as soon as
administratively feasible following preparation of the Company’s unaudited
financial statements for the applicable calendar year, but in no event later
than March 15 of the calendar year following the calendar year to which such
Performance Bonus relates. In addition, the Company shall provide Employee with
the following (the “Severance Package”), contingent upon Employee satisfying the
Severance Conditions, as defined below:
(i)    Payment of an amount (the “Separation Payment”), payable at the time and
in the manner provided below in this Section 5(b), equal to the sum of:
(A)    the aggregate amount of Base Salary as of the Date of Termination or, if
greater, before any reduction not consented to by Employee, that would have been
paid to Employee if he had continued performing services pursuant to this
Agreement for the remainder of the then-current Term (or, if greater, the
equivalent of twenty-four (24) months of Employee’s Base Salary as of the Date
of Termination or, if greater, before any reduction not consented to by
Employee), plus
(B)    the aggregate of the product of (1) and (2) below calculated for each
full and partial calendar year remaining in the then current Term, or, if
greater, two times the product of (1) the Employee’s annual Base Salary as of
the Date of Termination or, if greater, before any reduction not consented to by
Employee, and (2) the Target Performance Bonus Percentage specified in Section
3(b) hereof (or, if greater, the Target Performance Bonus Percentage in effect
before any reduction not consented to by Employee); plus


6

--------------------------------------------------------------------------------





(C)    a lump sum amount equal to 18 months’ worth of the monthly premium
payment to continue Employee’s existing group health care coverage calculated
under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) as of the Date of Termination, whether or
not Employee actually elects such continuation coverage; plus
(ii)    Immediate vesting of all unvested equity awards under the Company’s 2010
Long Term Incentive Plan or other plans of the Company as of the Date of
Termination, regardless of any other established vesting schedule, such that all
remaining unvested equity awards shall be fully vested on the Date of
Termination (except to the extent the terms of any such equity awards explicitly
provide that accelerated vesting upon a without Cause or Good Reason termination
is not intended).
To receive the Severance Package, Employee must execute and return to the
Company on or prior to the 50th day following the Date of Termination a waiver
and release of claims agreement in the Company’s customary form, which shall
exclude claims for indemnification, claims for coverage under officer and
director policies, and claims as a stockholder of the Company and which may be
amended by the Company to reflect changes in applicable laws and regulations
(the “Release”), and where applicable, not revoke such Release in the time
provided for therein (the “Severance Conditions”).
The Separation Payment shall be paid as follows:
(A)    If the Separation Payment is greater than the Section 409A Exempt Amount
(defined below), then —
(1)    the Section 409A Exempt Amount shall be paid in substantially equal
monthly installments over a period of twelve (12) months beginning on the first
payroll date which occurs on or after the 60th day following the Date of
Termination, and
(2)    the excess of the Separation Payment over the Section 409A Exempt Amount
shall be paid in a single lump sum no later than 60 days after the Date of
Termination.
For purposes of this Agreement, the “Section 409A Exempt Amount” is two times
the lesser of (x) Employee’s annualized compensation based upon the annual rate
of pay for services provided to the Company for the calendar year preceding the
calendar year in which Employee has a “separation from service” (as defined in
Section 5(i)) with the Company (adjusted for any increase during that year that
was expected to continue indefinitely if Employee had not separated from
service) or (y) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
Employee has a separation from service.
(B)    If the Separation Payment is equal to or less than the Section 409A
Exempt Amount, then the Separation Payment shall be paid in equal monthly
installments over a period of months (limited to 24 such months) determined by
dividing (x) the Separation Payment by (y) the Employee’s Monthly Base Salary


7

--------------------------------------------------------------------------------





as of the Date of Termination, commencing in payment on the first business day
of the third month following the Date of Termination, provided that the Date of
Termination constitutes a “separation from service” (as defined in
Section 5(i)).
(c)    Death or Disability. In the event Employee’s employment terminates by
reason of his death or Disability, Employee (or his estate) shall be entitled to
receive:
(i)    the Accrued Payments;
(ii)    a Pro-Rata Bonus for the calendar year of termination, payable as soon
as administratively feasible following preparation of the Company’s unaudited
financial statements for the applicable calendar year, but in no event later
than March 15 of the calendar year following the calendar year to which such
Pro-Rata Bonus relates; and
(iii)    provided Employee satisfies the Severance Conditions (in the case of a
termination by reason of Disability only), an amount, payable in a lump sum
within 60 days of the Date of Termination, equal to the sum of (A) an amount
equivalent to twelve (12) months of Employee’s Base Salary as of the Date of
Termination, or, if greater, before any reduction not consented to by Employee;
and (B) an amount equal to 18 months’ worth of the monthly premium payment to
continue Employee’s existing group health care coverage calculated under the
applicable provisions of COBRA as of the Date of Termination, whether or not
Employee actually elects such continuation coverage.
(d)    Exclusive Compensation and Benefits. The compensation and benefits
described in this Section 5 or in Section 6 as applicable, along with the
associated terms for payment, constitute all of the Company’s obligations to
Employee with respect to the termination of Employee’s employment. Nothing in
this Agreement, however, is intended to limit any earned, vested benefits (other
than any entitlement to severance or separation pay, if any) that Employee may
have under the applicable provisions of any benefit plan of the Company in which
Employee is participating on the Date of Termination, any rights Employee may
have to continue or convert coverage under certain employee benefit plans in
accordance with the terms of those plans and applicable law, or any rights
Employee may have under long-term incentive or equity compensation plan.
(e)    Notice of Termination. Any termination of Employee’s employment occurring
in accordance with the terms of this Section 5 (other than by reason of
Employee’s death) shall be communicated to the other party by written notice
that (i) indicates the specific termination provisions of this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for the termination, and (iii) specifies the Date of
Termination (a “Notice of Termination”), and that is delivered to the other
party in accordance with Section 9(i) of this Agreement.
(f)    Date of Termination. For purposes of this Agreement, “Date of
Termination” means the date of receipt of the Notice of Termination or any later
date specified therein, as the case may be; provided, however that if Employee’s
employment is terminated by reason of his death, the Date of Termination shall
be the date of death of Employee.


8

--------------------------------------------------------------------------------





(g)    Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Employee prior to termination of Employee’s employment, any termination of
Employee’s employment shall constitute an automatic resignation of Employee from
all positions he then holds as an employee, officer, director, manager or other
service provider of the Company and each Affiliate of the Company.
(h)    Offset. Employee agrees that the Company may set off against, and
Employee authorizes the Company to deduct from, the Separation Payments due
under Section 5(b)(A), then (B), then (C), to Employee, or to his estate, heirs,
legal representatives, or successors, any amounts which may be due and owing to
the Company or an Affiliate by Employee, whether arising under this Agreement or
otherwise; provided that no such offset may be made with respect to amounts
payable that are subject to the requirements of Section 409A of the Code unless
the offset would not result in a violation of the requirements of Section 409A
of the Code.
(i)    Application of Section 409A. This Agreement is intended to comply with
Section 409A of the Code and the Treasury regulations and other interpretive
guidance issued thereunder (collectively, “Section 409A”) or an exemption
therefrom and shall be construed and administered in accordance with such
intent. Any payments under this Agreement that may be excluded from Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. Notwithstanding the foregoing, no amount payable pursuant to this
Agreement which constitutes a “deferral of compensation” within the meaning of
Section 409A shall be paid unless and until Employee has incurred a “separation
from service” within the meaning of Section 409A. Furthermore, to the extent
that Employee is a “specified employee” within the meaning of Section 409A as of
the date of Employee’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of Employee’s separation
from service shall be paid to Employee before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of Employee’s
separation from service or, if earlier, the date of Employee’s death following
such separation from service. All such amounts that would, but for this
Section 5(i), become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date. No interest will be paid by
the Company with respect to any such delayed payments. For purposes of
Section 409A of the Code, each payment or amount due under this Agreement shall
be considered a separate payment, and Employee’s entitlement to a series of
payments under this Agreement is to be treated as an entitlement to a series of
separate payments.
6.    Change in Control.
(a)    If a Change in Control (as defined in the Company’s 2010 Long Term
Incentive Plan) occurs during the Term and (x) Employee is terminated by the
Company for any reason other than for Cause on or within two years following
such Change in Control or (y) Employee terminates employment for Good Reason on
or within two years following such Change in Control, and any such termination
constitutes a separation from service (as defined in Section 5(i)), then, the
Company shall, in addition to providing Employee with the Accrued Payments, pay
Employee within 60 days following the Date of Termination:


9

--------------------------------------------------------------------------------





(i)    A lump sum payment equal to the sum of (A) 2.99 times Employee’s annual
rate of Base Salary as of the Date of Termination or, if greater, before any
reduction not consented to by Employee; plus (B) 2.99 times the greater of
either (1) an amount equal to the Target Performance Bonus Percentage as of the
Date of Termination or, if greater, before any reduction not consented to by
Employee, multiplied by the annual Base Salary rate described in clause (A), or
(2) an amount equal to the average Performance Bonus paid (or payable) to
Employee for the two calendar years preceding the Change in Control or, if
Employee was employed for less than two full calendar years, for the calendar
year preceding the Change in Control; plus
(ii)    A lump sum payment equal to (A) the product of the Target Performance
Bonus Percentage as of the Date of Termination or, if greater, before any
reduction not consented to by Employee, and the Base Salary as of the Date of
Termination or, if greater, before any reduction not consented to by Employee,
multiplied by (B) a fraction, the numerator of which is the number of days
during which Employee was employed by the Company in the calendar year of
Employee’s termination, and the denominator of which is 365;
(iii)    A lump sum amount equal to 18 months’ worth of the monthly premium
payment to continue Employee’s existing group health care coverage calculated
under the applicable provisions of COBRA as of the Date of Termination, whether
or not Employee actually elects such continuation coverage; plus
(iv)    All unvested equity awards under the Company’s 2010 Long Term Incentive
Plan or other plans of the Company as of such date shall become immediately
vested, such that all remaining unvested equity awards shall be fully vested on
the Date of Termination;
provided, that, nothing in this Section 6 shall relieve the Company or any
successor-in-interest thereof of its obligation to continue, following any
Change in Control, to provide Employee with the compensation due pursuant to
Section 3 of this Agreement or to otherwise comply with its obligations
hereunder in the event Employee’s service continues pursuant to this Agreement
following the occurrence of such Change in Control.
(b)    Notwithstanding anything to the contrary in this Agreement, if Employee
is a “disqualified individual” (as defined in Section 280G(c) of the Code), and
the payments and benefits provided for in this Agreement, together with any
other payments and benefits which Employee has the right to receive from the
Company or any of its affiliates, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for in this Agreement shall be either (a) reduced (but not below zero)
so that the present value of such total amounts and benefits received by
Employee from the Company and its affiliates will be one dollar ($1.00) less
than three times Employee’s “base amount” (as defined in Section 280G(b)(3) of
the Code) and so that no portion of such amounts and benefits received by
Employee shall be subject to the excise tax imposed by Section 4999 of the Code
or (b) paid in full, whichever produces the better net after-tax position to
Employee (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes). The reduction of payments


10

--------------------------------------------------------------------------------





and benefits hereunder, if applicable, shall be made by reducing, first,
payments or benefits to be paid in cash hereunder in the order in which such
payment or benefit would be paid or provided (beginning with such payment or
benefit that would be made last in time and continuing, to the extent necessary,
through to such payment or benefit that would be made first in time) and, then,
reducing any benefit to be provided in-kind hereunder in a similar order. The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by a nationally
recognized accounting firm or other professional organization that is a
certified public accounting firm recognized as an expert in determinations and
calculations for purposes of Section 280G of the Code selected by the Company
prior to the Change in Control (the “Accounting Firm”). All reasonable fees and
expenses of the Accounting Firm shall be borne solely by the Company. If a
reduced payment or benefit is made or provided and through error or otherwise
that payment or benefit, when aggregated with other payments and benefits from
the Company (or its affiliates) used in determining if a “parachute payment”
exists, exceeds one dollar ($1.00) less than three times Employee’s base amount,
then Employee shall immediately repay such excess to the Company upon
notification that an overpayment has been made. Nothing in this Section 6(b)
shall require the Company to be responsible for, or have any liability or
obligation with respect to, Employee’s excise tax liabilities under Section 4999
of the Code, if any.
7.    Protection of Information.
(a)    Disclosure to and Property of the Company. All information, trade
secrets, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed, provided to or acquired by Employee, individually or in conjunction
with others, during the term of his employment (whether during business hours or
otherwise and whether on the Company’s or its Affiliates’ premises or otherwise)
that relate to the Company’s or any of its Affiliates’ business, products or
services and all writings or materials of any type embodying any such matters
(collectively, “Confidential Information”) shall be disclosed to the Company,
and are and shall be the sole and exclusive property of the Company.
Confidential Information does not, however, include any information that is
available to the public other than as a result of any unauthorized act of
Employee.
(b)    No Unauthorized Use or Disclosure. Employee agrees that Employee will
preserve and protect the confidentiality of all Confidential Information and
work product of the Company and its Affiliates, and will not, at any time during
or after the termination of Employee’s employment with the Company, make any
unauthorized disclosure of, and shall not remove from the Company premises, and
will use reasonable efforts to prevent the removal from the Company premises of,
Confidential Information or work product of the Company or its Affiliates, or
make any use thereof, in each case, except in the carrying out of Employee’s
responsibilities hereunder. Employee shall have no obligation hereunder to keep
confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law and Employee is making such disclosure,
Employee shall provide the Company with prompt notice of such requirement, and
shall use commercially reasonable efforts to give such notice prior to making
any disclosure so that the Company may seek an appropriate protective order.
Notwithstanding any provision of this Agreement to the contrary, the provisions
of this Agreement are not intended to, and shall be interpreted in a manner that
does


11

--------------------------------------------------------------------------------





not, limit or restrict Employee from exercising his legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934, as amended).
(c)    Remedies. Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 7 by Employee, and the Company
or its Affiliates shall be entitled to enforce the provisions of this Section 7
by obtaining an order for specific performance and/or injunctive relief as
remedies for any such breach or threatened breach, including but not limited to
an order terminating payments owing to Employee under this Agreement. Such
remedies shall not be deemed the exclusive remedies for a breach of this Section
7, but shall be in addition to all remedies available at law or in equity to the
Company, including the recovery of damages from Employee and remedies available
to the Company pursuant to other agreements with Employee.
(d)    No Prohibition. Nothing in this Section 7 shall be construed as
prohibiting Employee, following the termination of the Prohibited Period (as
defined below), from being employed by any Competing Business (as defined below)
or engaging in any Prohibited Activity (as defined below); provided, that during
such employment or engagement Employee complies with his obligations under this
Section 7.
8.    Non-Competition and Non-Solicitation.
(a)    Definitions. As used in this Agreement, the following terms shall have
the following meanings:
(i)    “Affiliate” shall mean an individual or entity that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a specified individual or entity.
(ii)    “Competing Business” means any business, individual, partnership, firm,
corporation or other entity engaged in oil and gas exploration and production.
(iii)    “Prohibited Activity” means any service or activity on behalf of a
Competing Business that involves the planning, management, supervision, or
providing of services that are substantially similar to those services Employee
provided to the Company within the last 12 months of Employee’s employment with
the Company.
(iv)    “Prohibited Period” means the Term, subject to earlier termination
pursuant to Section 4 above, and the 12 month period following the termination
of Employee’s employment with the Company.
(v)    “Restricted Area” means any area within a six (6) mile radius of the
boundary of any leasehold or other property of the Company or its Affiliates,
existing either during the Term or as of the Employee’s Date of Termination. The
parties stipulate that the forgoing is a reasonable area restriction because the
area identified is the market area with respect to which Employee will help the
Company provide its products and services, help analyze, and/or receive access
to Confidential Information.


12

--------------------------------------------------------------------------------





(b)    Protective Covenants and Restrictions. Acknowledging delivery of
Confidential Information and that such Confidential Information is vital to
Employee’s continued performance of services to the Company and acknowledging
that the Company is delivering and will deliver the Confidential Information
partly in reliance on the protective covenants and restrictions set forth herein
and acknowledging Employee’s role in developing the goodwill of the Company,
Employee agrees that the following protective covenants are reasonable and
necessary for the protection of the Company’s legitimate business interests, do
not create any undue hardship on Employee, and are not contrary to the public
interest:
(i)    Non-compete. Employee expressly covenants and agrees that, during the
Prohibited Period, he will not directly or indirectly engage in any Prohibited
Activity in the Restricted Area. Notwithstanding the foregoing, in the event
Employee resigns his employment or is terminated, for any reason, on or after a
Change in Control, Employee shall have no obligations to comply with this
Section 8(b)(i).
(ii)    Non-solicitation. Employee further expressly covenants and agrees that
during the Prohibited Period, he will not directly or indirectly (A) solicit any
individual who, on the Date of Termination, is an employee of the Company, to
leave such employment, provided that Employee will not be deemed to have
violated this provision if employees of the Company directly contact Employee
without any prior solicitation by Employee regarding employment or respond to
general advertisements for employment not directed at the employee of the
Company, or (B) solicit any client or customer of the Company, with whom
Employee has had direct contact with, or about whom Employee has Confidential
Information, to terminate or modify its relationship with the Company that
exists on the Date of Termination or that existed any time during the 12 months
prior to the Date of Termination. Notwithstanding the foregoing, in the event
Employee resigns his employment or is terminated, for any reason, on or after a
Change in Control, Employee shall have no obligations to comply with this
Section 8(b)(ii).
(c)    Permitted Ownership. Notwithstanding any of the foregoing, Employee shall
not be prohibited from owning 2.5% or less of the outstanding equity securities
of any entity whose equity securities are listed on a national securities
exchange or publicly traded in any over-the-counter market, provided that
neither Employee nor any of his Affiliates, together or alone, has the power,
directly or indirectly, to control or direct or is involved in the management or
affairs of any such corporation that is a Competing Business.
(d)    Reasonableness. Employee and the Company agree and acknowledge that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in this Section 8 are the result of arm’s-length bargaining, are
fair and reasonable, and do not impose any greater restraint than is necessary
to protect the legitimate business interests of the Company in light of (i) the
nature and geographic scope of the Company’s operations; (ii) Employee’s level
of control over and contact with the Company’s business in the Restricted Area;
(iii) the fact that the Company’s business is conducted throughout the
Restricted Area; and (iv) the consideration that Employee is receiving in
connection with the performance of his duties hereunder.


13

--------------------------------------------------------------------------------





(e)    Relief and Enforcement. Employee hereby represents to the Company that he
has read and understands, and agrees to be bound by, the terms of this
Section 8. It is the desire and intent of the parties hereto that the provisions
of this Section 8 be enforced to the fullest extent permitted under applicable
law, whether now or hereafter in effect. However, to the extent that any part of
this Section 8 may be found invalid, illegal or unenforceable for any reason, it
is intended that such part shall be enforceable to the extent that a court of
competent jurisdiction shall determine that such part, if more limited in scope,
would have been enforceable, and such part shall be deemed to have been so
written and the remaining parts shall as written be effective and enforceable in
all events. Employee and the Company further agree and acknowledge that, in the
event of a breach or threatened breach of any of the provisions of this
Section 8, the Company shall be entitled to immediate injunctive relief, as any
such breach would cause the Company irreparable injury for which it would have
no adequate remedy at law. Nothing herein shall be construed so as to prohibit
the Company from pursuing any other remedies available to it hereunder, at law
or in equity, for any such breach or threatened breach. For purposes of this
Section 8, references to the Company shall include the Company’s Affiliates.
Following a Change in Control, the Company shall be responsible for all
reasonable legal fees and related expenses that Employee may incur in connection
with the enforcement or interpretation of this Agreement, or in connection with
any dispute hereunder.
9.    General Provisions.
(a)    Amendments and Waiver. Other than pursuant to Section 4(d), (i) the terms
and provisions of this Agreement may not be modified or amended, nor may any of
the provisions hereof be waived, temporarily or permanently, unless such
modification or amendment is agreed to in writing and signed by Employee and by
a duly authorized officer of the Company, and such waiver is set out in writing
and signed by the party to be bound by waiver, and (ii) the failure of any party
to enforce any of the provisions of this Agreement shall in no way be construed
as a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms, and a waiver on one occasion shall not be deemed to be a waiver
of the same or any other type of breach on a future occasion.
(b)    Withholding and Deductions. With respect to any payment to be made to
Employee, the Company shall deduct, where applicable, any amounts authorized by
Employee, and shall withhold and report all amounts required to be withheld and
reported by applicable law.
(c)    Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Employee as the result of employment by another
employer after the Date of Termination, or otherwise.
(d)    Survival. The termination of Employee’s employment shall not impair the
rights or obligations of any party that have accrued prior to such termination
or which by their nature or terms survive termination of the Term, including
without limitation the Company’s obligations under Sections 5 and 6 and
Employee’s obligations under Sections 7 and 8.


14

--------------------------------------------------------------------------------





(e)    No Obligation to Pay. With regard to any payment due to Employee under
this Agreement, it shall not be a breach of any provision of this Agreement for
the Company to fail to make such payment to Employee if by doing so, the Company
violates applicable law.
(f)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
(g)    Entire Agreement; No Duplication or Elimination of Rights. This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to employment of
Employee by the Company, and consequently, without limiting the scope of the
foregoing, all understandings and agreements preceding the date of execution of
this Agreement and relating to such subject matter hereof are hereby null and
void and of no further force and effect. Notwithstanding the foregoing: (i) the
parties expressly acknowledge and agree that Section 7 of the 2010 Agreement,
the 2012 Agreement, the 2015 Agreement, and the Fourth A&R Agreement shall
survive and continue in full force and effect, and Employee shall abide by the
terms of Section 7 of the 2010 Agreement, the 2012 Agreement, the 2015
Agreement, and the Fourth A&R Agreement as if such terms were incorporated
herein; and (ii) for the avoidance of doubt, this Agreement shall not result in
the duplication or elimination of any rights, compensation or benefits to which
Employee may be (or become) entitled or vested under any employee compensation
or benefit plan of the Company (including, without limitation, the Company’s
Long Term Incentive Plan or any successor plan thereto, and any equity awards
outstanding thereunder, but excluding any severance plan).
(h)    Successors and Assigns; Binding Agreement. This Agreement shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, permitted assigns, heirs and personal representatives and
estates, as the case may be. Neither this Agreement nor any right or obligation
hereunder of any party may be assigned or delegated without the prior written
consent of the other party hereto; provided, however, that the Company may
assign this Agreement to any of its Affiliates and Employee may direct payment
of any benefits that will accrue upon death. Employee shall not have any right
to pledge, hypothecate, anticipate, or in any way create a lien upon any
payments or other benefits provided under this Agreement; and no benefits
payable under this Agreement shall be assignable in anticipation of payment
either by voluntary or involuntary acts, or by operation of law, except by will
or pursuant to the laws of descent and distribution. This Agreement shall not
confer any rights or remedies upon any person or legal entity other than the
parties hereto and their respective successors and permitted assigns.
(i)    Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (i) when received, if delivered personally or by courier,
(ii) on the date receipt is acknowledged, if delivered by certified mail,
postage prepaid, return receipt requested, or (iii) one day after transmission,
if sent by facsimile transmission with confirmation of transmission, as follows:


15

--------------------------------------------------------------------------------





If to Employee, at:
Taylor L. Reid

402 Shadywood Drive
Houston, Texas 77057


If to the Company, at:
Oasis Petroleum Inc.
Attn: Nickolas J. Lorentzatos

Executive Vice President & General Counsel
1001 Fannin Street, Suite 1500
Houston, Texas 77002


or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
(j)    Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party. The
section headings in this Agreement are for convenience of reference only, and
they form no part of this Agreement and shall not affect its construction.
(k)    Assistance in Litigation. During the Term and for a period of four years
following the Date of Termination, Employee shall, if given at least two
(2) weeks’ notice, furnish such information and proper assistance to the Company
or any of its Affiliates as may reasonably be required by the Company in
connection with any litigation, investigations, arbitrations, and/or any other
fact-finding or adjudicative proceedings involving the Company or any of its
Affiliates, provided that if such assistance is requested after the Date of
Termination: (i) such assistance not unreasonably interfere with Employee’s
employment or other activities or endeavors; and (ii) such assistance not exceed
forty hours in any twelve month period, unless otherwise agreed in writing by
the parties. This obligation shall include, without limitation, to meet with
counsel for the Company or any of its Affiliates and provide truthful testimony
at the request of the Company or as otherwise required by law or valid legal
process. The Company shall reimburse Employee for all reasonable out-of-pocket
expenses incurred by Employee and approved in advance by the Company in
rendering such assistance (such as travel, parking, and meals but not attorney’s
fees). In addition, following the Date of Termination, the Company shall pay the
Employee $300/hr for his time in providing information and assistance in
accordance with this Section 9(k).
(l)    Governing Law; Construction; Venue; Jury-Trial Waiver. The parties
(i) agree that this Agreement is governed by and shall be construed and enforced
in accordance with Texas law, excluding its choice-of-law principles, except
where federal law may preempt the application of state law; (ii) agree that this
Agreement is to be construed as a whole, according to its fair meaning, and not
strictly for or against any of the parties; (iii) submit and consent to the
exclusive jurisdiction, including removal jurisdiction, of the state and federal
courts located in Harris County, Texas (or the county where the Company’s
principal executive offices are located if


16

--------------------------------------------------------------------------------





different) for any action or proceeding relating to this Agreement or Employee’s
employment; (iv) waive any objection to such venue; (v) agree that any judgment
in any such action or proceeding may be enforced in other jurisdictions; and
(vi) irrevocably waive the right to trial by jury and agree not to ask for a
jury in any such proceeding.
(m)    Mutual Contribution. The parties to this Agreement have mutually
contributed to its drafting. Consequently, no provision of this Agreement shall
be construed against any party on the grounds that such party drafted the
provision or caused it to be drafted.
(n)    Compensation Recoupment. Pursuant to the Dodd-Frank Wall Street Reform
and Consumer Protection Act (the “Act”), the compensation payable pursuant to
this Agreement shall not be deemed fully earned or vested, even if paid or
distributed to Employee, if such compensation or any portion thereof is deemed
incentive compensation and subject to recovery, or “clawback,” by Company
pursuant to the provisions of the Act and any rules or regulations promulgated
thereunder or by any stock exchange on which the Company’s common stock is
listed (the “Rules”). In addition, Employee hereby acknowledges that this
Agreement may be amended as necessary and/or shall be subject to any recoupment
policies adopted by Company to comply with the requirements and/or limitations
under the Act and the Rules or any other federal or stock exchange requirements,
including by expressly permitting (or, if applicable, requiring) Company to
revoke, recover, and/or clawback any compensation payable pursuant to this
Agreement that is deemed incentive compensation.




17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.
OASIS PETROLEUM INC.


By:    /s/ Nickolas J. Lorentzatos    
Name:    Nickolas J. Lorentzatos    
Title:    Executive Vice President & General Counsel
    


EMPLOYEE:


/s/ Taylor L. Reid        
Taylor L. Reid






18